     Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                               Document     Page 1 of 15




                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF ILLINOIS


In re:
I80 Equipment, LLC                                 Case No. 17-81749
                                                   Chapter 7
      Debtor(s).


Jeana K. Reinbold, solely as Chapter 7             AP. No. 19-
Trustee of the Estate of I80 Equipment,
LLC
      Plaintiff,

v.
WALMART INC. d/b/a WAL-MART and
SAM'S CLUB, a Delaware corporation,
SAM'S EAST, INC. d/b/a SAM'S CLUB,
an Arkansas corporation, SAM'S EAST,
INC. d/b/a SAM'S CLUB, a Delaware
corporation, SAM'S WEST, INC. d/b/a
SAM'S CLUB, a Delaware corporation and
SAM'S WEST, INC. d/b/a SAM'S CLUB,
an Arkansas corporation
      Defendant

                                      COMPLAINT

      Jeana K. Reinbold, solely as Chapter 7 Trustee of the Estate of I80 Equipment,

LLC ("Plaintiff") for her Complaint states as follows:

                             JURISDICTION AND VENUE

      1.   This adversary proceeding arises under the above-captioned chapter 7

case, currently pending in this Court.

      2. This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. §§

1334, 151, 157(a) and 157(b)(2)(H). Plaintiff consents to entry of final orders or

judgment by this Court.
    Case 19-08122    Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                               Document     Page 2 of 15


      3. Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1409(a).

                                       PARTIES

      4.   Plaintiff is the duly appointed, qualified and serving chapter 7 trustee in

the above referenced chapter 7 case.

      5.   WALMART INC. d/b/a WAL-MART and SAM'S CLUB ("Walmart") is a

Delaware corporation with a principal place of business at 702 SW 8th Street,

Bentonville, AR 72716.

      6. SAM'S EAST, INC. d/b/a SAM'S CLUB, an Arkansas corporation ("Sam's

East Arkansas") has a principal place of business at 702 SW 8th Street, Bentonville,

AR 72716.

      7. SAM'S EAST, INC. d/b/a SAM'S CLUB, a Delaware corporation ("Sam's East

Delaware") has a principal place of business at 702 SW 8th Street, Bentonville, AR

72716.

      8. SAM'S WEST, INC. d/b/a SAM'S CLUB, an Arkansas corporation ("Sam's

West Arkansas") has a principal place of business at 702 SW 8th Street, Bentonville,

AR 72716.

      9. SAM'S WEST, INC. d/b/a SAM'S CLUB, a Delaware corporation ("Sam's

West Delaware") has a principal place of business at 702 SW 8th Street, Bentonville,

AR 72716.

                                  COMMON FACTS

      10. I80 Equipment, LLC ("Debtor") filed a chapter 7 bankruptcy petition herein

on December 6, 2017. Plaintiff was appointed chapter 7 trustee of the case on said



                                           2
    Case 19-08122      Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                 Document     Page 3 of 15


date.

        11. Debtor was an Illinois limited liability company formed June 14, 2007 with

its principal office at 120 Walnut Lane, Colona, IL 61241. Debtor was involuntary

dissolved on December 14, 2018.

        12. At all times relevant herein, Erik P. Jones ("Jones") (a) was the sole

member of Debtor; (b) owned 100% of the membership interests in Debtor; and (c)

was the sole manager of Debtor.

        13. Prior to filing bankruptcy, the Debtor operated a commercial business

whereby it purchased and refurbished bucket trucks for resale.

        14. Jones Lease Properties, LLC ("Jones Lease") is an Illinois limited liability

company formed January 21, 2004 with its principal office at 496 Briargate Dr.,

Colona, IL 61241.

        15. Jones Lease operates a rental/management company providing single-

family and multi-family rental options in the Quad Cities area.

        16. At all times relevant herein, Jones (a) was the sole member of Jones Lease;

(b) owned 100% of the membership interests in Jones Lease; and (c) was the sole

manager of Jones Lease.

        17. J.P. Rentals, LLC ("JP Rentals") is an Illinois limited liability company

formed March 13, 2008 with its principal office at 20490 E. 550th St., Colona, IL

61241.

        18. JP Rentals was formed to offer rental options in larger commercial multi-

unit properties.



                                             3
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                 Document     Page 4 of 15


        19. At all times relevant herein, Jones (a) was the sole member of JP Rentals;

(b) owned 100% of the membership interests in JP Rentals; and (c) was the sole

manager of JP Rentals.

        20. On or about the dates and in the amounts set forth on attached Exhibits

"A" through "G", funds of the Debtor in the amount of $33,353.44 were transferred by

credit card to Walmart, Sam's East Arkansas, Sam's East Delaware, Sam's West

Arkansas and/or Sam's West Delaware in return for value provided to Jones Lease,

JP Rentals and/or Jones ("Fraudulent Transfers"), not to the Debtor.

        21. Any obligations incurred within two (2) years of bankruptcy by the Debtor

to Walmart, Sam's East Arkansas, Sam's East Delaware, Sam's West Arkansas

and/or Sam's West Delaware were for the benefit of Jones, Jones Lease, JP Rentals

or other individuals or non-Debtor entities ("Fraudulent Obligations"), not the Debtor.

                                   COUNT I-Walmart
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        22. Plaintiff repeats and realleges averments 1 through 21 of her Complaint as

if set forth fully herein.

        23. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

              24. Upon information and belief, Debtor made the Fraudulent Transfers

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfer was made, indebted, as demonstrated

by, including but not limited to, the following facts which constitute badges of fraud:




                                             4
Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42    Desc Main
                          Document     Page 5 of 15


       (a)   There was a close relationship between the entities for whose

 benefit the Fraudulent Transfers were made and the Debtor, as Jones was the

 sole member of all entities, and all entities were controlled and directed by

 Jones.

       (b)   The consideration received by the Debtor for the Fraudulent

 Transfers was inadequate, as the Fraudulent Transfers were wholly made for

 the benefit of Jones and his other entities, and not the Debtor.

       (c)   The Debtor was insolvent or became insolvent shortly after the

 Fraudulent Transfers were made or the Fraudulent Obligations were incurred.

       (d)   Jones retained indirect control over all the properties into which

 materials purchased from the Defendant were incorporated after the

 Fraudulent Transfers, as such properties were owned by Jones Lease and JP

 Rentals which Jones controlled.

       (e)   Jones’ pattern of recklessly using the Debtor’s funds to purchase

 non-Debtor and luxury items for his other entities and his own personal use

 after the Debtor had incurred substantial debt.

       (f)   In making the Fraudulent Transfers to or for the benefit of his

 other entities, Jones engaged in conscious misbehavior and recklessness. No

 legitimate business purpose of the Debtor was served by making any of the

 Fraudulent Transfers. The only purpose of said transfers were to further the

 real estate business of Jones' other entities.

       (g)   The Fraudulent Transfers to Jones Lease and JP Rentals were



                                       5
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                 Document     Page 6 of 15


        concealed, as they were recorded in the Debtor's books, not as gifts, but as

        accounts receivable. Said entities had no obligation to repay the Fraudulent

        Transfers to the Debtor.

(collectively, “Badges of Fraud”).

        25. Upon information and belief, the Fraudulent Obligations were incurred

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfers were made, indebted, as

demonstrated by, including but not limited to, the above Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Walmart for $33,353.44 plus

court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                                    COUNT II-Walmart
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        26. Plaintiff repeats and realleges averments of her Complaint 1-21 as if set

forth fully herein.

        27. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        28.   Upon information and belief, Debtor received less than a reasonably




                                              6
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                 Document     Page 7 of 15


equivalent value in exchange for the Fraudulent Transfers and the Fraudulent

Obligations and: (1) was insolvent on the dates that such transfers were made and

such obligations were incurred, or became insolvent as a result of such transfers and

such obligations; (2) was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Walmart for $33,353.44 plus

court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                            COUNT III-Sam's East Arkansas
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        29. Plaintiff repeats and realleges averments 1 through 21 of her Complaint as

if set forth fully herein.

        30. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

        31. Upon information and belief, Debtor made the Fraudulent Transfers with




                                              7
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                 Document     Page 8 of 15


actual intent to hinder, delay or defraud any entity to which Debtor was or became,

on or after the date that such transfers were made, indebted, as demonstrated by,

including but not limited to, the Badges of Fraud.

        32. Upon information and belief, the Fraudulent Obligations were incurred

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfers were made, indebted, as

demonstrated by, including but not limited to, the Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's East Arkansas for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                             COUNT IV-Sam's East Arkansas
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        33. Plaintiff repeats and realleges averments 1-21 of her Complaint as if set

forth fully herein.

        34. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        35.   Upon information and belief, Debtor received less than a reasonably

equivalent value in exchange for the Fraudulent Transfers and the Fraudulent




                                              8
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                 Document     Page 9 of 15


Obligations and: (1) was insolvent on the dates that such transfers were made and

such obligations were incurred, or became insolvent as a result of such transfers and

such obligations; (2) was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's East Arkansas for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                            COUNT V-Sam's East Delaware
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        36. Plaintiff repeats and realleges averments 1 through 21 of her Complaint as

if set forth fully herein.

        37. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

        38. Upon information and belief, Debtor made the Fraudulent Transfers with

actual intent to hinder, delay or defraud any entity to which Debtor was or became,




                                              9
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                Document     Page 10 of 15


on or after the date that such transfers were made, indebted, as demonstrated by,

including but not limited to, the Badges of Fraud.

        39. Upon information and belief, the Fraudulent Obligations were incurred

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfers were made, indebted, as

demonstrated by, including but not limited to, the Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's East Delaware for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                             COUNT VI-Sam's East Delaware
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        40. Plaintiff repeats and realleges averments 1-21 of her Complaint as if set

forth fully herein.

        41. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        42.   Upon information and belief, Debtor received less than a reasonably

equivalent value in exchange for the Fraudulent Transfers and the Fraudulent

Obligations and: (1) was insolvent on the dates that such transfers were made and




                                              10
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                Document     Page 11 of 15


such obligations were incurred, or became insolvent as a result of such transfers and

such obligations; (2) was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's East Delaware for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                            COUNT VII-Sam's West Arkansas
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        43. Plaintiff repeats and realleges averments 1 through 21 of her Complaint as

if set forth fully herein.

        44. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

        45. Upon information and belief, Debtor made the Fraudulent Transfers with

actual intent to hinder, delay or defraud any entity to which Debtor was or became,

on or after the date that such transfers were made, indebted, as demonstrated by,




                                              11
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                Document     Page 12 of 15


including but not limited to, the Badges of Fraud.

        46. Upon information and belief, the Fraudulent Obligations were incurred

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfers were made, indebted, as

demonstrated by, including but not limited to, the Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's West Arkansas for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                            COUNT VIII-Sam's West Arkansas
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        47. Plaintiff repeats and realleges averments 1-21 of her Complaint as if set

forth fully herein.

        48. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        49.   Upon information and belief, Debtor received less than a reasonably

equivalent value in exchange for the Fraudulent Transfers and the Fraudulent

Obligations and: (1) was insolvent on the dates that such transfers were made and

such obligations were incurred, or became insolvent as a result of such transfers and




                                              12
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                Document     Page 13 of 15


such obligations; (2) was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's West Arkansas for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                            COUNT IX-Sam's West Delaware
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        50. Plaintiff repeats and realleges averments 1 through 21 of her Complaint as

if set forth fully herein.

        51. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

        52. Upon information and belief, Debtor made the Fraudulent Transfers with

actual intent to hinder, delay or defraud any entity to which Debtor was or became,

on or after the date that such transfers were made, indebted, as demonstrated by,

including but not limited to, the Badges of Fraud.




                                              13
       Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                                Document     Page 14 of 15


        53. Upon information and belief, the Fraudulent Obligations were incurred

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfers were made, indebted, as

demonstrated by, including but not limited to, the Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

        (c) enter judgment in favor of Plaintiff and against Sam's West Delaware for

$33,353.44 plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                             COUNT X-Sam's West Delaware
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        54. Plaintiff repeats and realleges averments 1-21 of her Complaint as if set

forth fully herein.

        55. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        56.   Upon information and belief, Debtor received less than a reasonably

equivalent value in exchange for the Fraudulent Transfers and the Fraudulent

Obligations and: (1) was insolvent on the dates that such transfers were made and

such obligations were incurred, or became insolvent as a result of such transfers and

such obligations; (2) was engaged in business or a transaction, or was about to




                                              14
    Case 19-08122   Doc 1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Main
                             Document     Page 15 of 15


engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

     WHEREFORE, Plaintiff prays that this Court:

     (a) avoid the Fraudulent Obligations;

     (b) avoid the Fraudulent Transfers in the amount of $33,353.44;

     (c) enter judgment in favor of Plaintiff and against Sam's West Delaware for

$33,353.44 plus court costs and prejudgment interest;

     (d) preserve said transfers for the benefit of this Estate; and

     (e) grant Plaintiff such other relief as is just and equitable.

                                            Jeana K. Reinbold, solely as Chapter 7
                                            Trustee of the Estate of I80 Equipment,
                                            LLC

                                            By: /s/ Andrew W. Covey
                                            One of her attorneys
                                            Andrew W. Covey #06183817
                                            416 Main Street, Suite 700
                                            Commerce Bank Building
                                            Peoria, IL 61602
                                            Tel: 309-674-8125
                                            Email: acovey1@hotmail.com

                                            By:/s/ Jeana K. Reinbold
                                            One of her attorneys
                                            Jeana K. Reinbold #6272531
                                            1100 S. 5th Street
                                            P.O. Box 7315
                                            Springfield, IL 62791-7315
                                            Tel: 217-241-5629
                                            Email: jeana@jeanareinboldlaw.com



                                           15
